Title: To George Washington from John Hancock, 24 June 1777
From: Hancock, John
To: Washington, George



Sir,
Philada June 24th 1777.

Your Favour of the 23d, containing the agreeable Intelligence, that the Enemy had retreated from Brunswick, I had the Honour of receiving yesterday Afternoon, and shall, this Morning, with the greatest Pleasure, lay it before Congress. Give me Leave to congratulate you very sincerely upon this Event; as it must be principally ascribed to the Prudence and Wisdom of your Operations, which had so embarrassed the Enemy, as to reduce them to the Necessity of acting in the Manner they have done. Should they be compelled finally to abandon the Jerseys, (which I flatter myself will be the Case) it will be the most explicit Declaration to the whole World, that the Conquest of America, is not

only a very distant, but an unattainable Object. We have seen them, after penetrating some Miles into our Country, precipitately driven back; and in a Moment obliged to evacuate Towns after keeping Possession of them only a few Months.
I do myself the Honour to enclose you the Resolves of Congress respecting the Commissary’s Department, together with a List of the Persons appointed to carry it into Execution. I beg Leave to request your Attention to them, and to the other Resolves herewith transmitted.
Your Favour of the 20th Inst: was duely received, and immediately communicated to Congress. I have the Honour to be, with the greatest Esteem, Sir Your most obed. & very hble Servt

John Hancock Presidt

